Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In view of the pre-brief conference request filed on 6/18/2021, PROSECUTION IS HEREBY REOPENED. The rejections are set forth below.

To avoid abandonment of the application, appellant must exercise one of the following two options:

file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,

initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.

A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
{ 4 }

Status of Claims
Claims 1, 3-20 are pending.  Claims 7-20 stand withdrawn.

Response to Applicant Argument and Amendment
In view of Applicant argument and the lack of a specific utility taught in the Nes article as decided in the pre-appeal conference, the 103 rejection of record is withdrawn.
The Nes article defines the C1-C4 alkyl group in the instant specification as follows:

    PNG
    media_image1.png
    117
    554
    media_image1.png
    Greyscale
.
A broadest reasonable interpretation (BRI) based on this paragraph is made in the rejection over the Nes article below.
However, as pointed out by one of the supervisory patent examiners in the pre-brief conference, the Nes article should have been maintained under 102 due to the BRI standard and the straight chain language in the specification.  The rejection is set forth below.
In addition, art provided in the IDS includes a specie that reads on the instant claims.  
The rejections apply to the expanded species.  Claim 5 is withdrawn as not reading on the expanded species.

Claim Rejection – 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the article to Nesmeyanov et al (“the Nes article”, made of record on the IDS).
The Nes article teaches for example in table 1:  1,1’, 3, 3’-tetra(tert-butyl)nickelecene.
Further, with respect to instant claim 2, the Nes article teaches that these alkyl containing compounds are known:

    PNG
    media_image2.png
    57
    638
    media_image2.png
    Greyscale
.
Further, the Nes article teaches the synthesis of:

    PNG
    media_image3.png
    56
    630
    media_image3.png
    Greyscale


The broadest reasonable interpretation (BRI) standard is applied.  When the specification is consulted for a meaning of alkyl group, the following was identified:

    PNG
    media_image1.png
    117
    554
    media_image1.png
    Greyscale
.
Thus, one interpretation using the BRI is that the t-butyl group can be viewed as a straight chain of 2 carbon atoms. 
Using this interpretation, n = 2 and R1 = straight chain C2 with substituents, and the positions are 1 and 3 of the cyclopentadienyl ring.  This covers instant claims 1, 3-4, and 6.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the article to Bauer et al (“the Bauer article”, made of record on the IDS).
This rejection applies to an expanded specie.  The expanded specie reads on claims 1.
The Bauer article teaches:

    PNG
    media_image4.png
    284
    362
    media_image4.png
    Greyscale
.
In this case, R1 = C3, n = 4.  
In addition, the Bauer article teaches:

    PNG
    media_image5.png
    254
    379
    media_image5.png
    Greyscale
.
In this case, R1 = C1 mixed with C3, and n = 4.

    PNG
    media_image6.png
    170
    349
    media_image6.png
    Greyscale
.
Conclusion
	No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLINTON A BROOKS/Primary Examiner, Art Unit 1622                                                                                                                                                                                                        
/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622